 

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF PUERTO RICO

IN RE: JUAN CARLOS PRADO NICASIO

SSN Xxx-xx-3397 CASE NO: 19-06224-MCF

Debtor(s) Chapter 13

 

- AMENDED -

 

TRUSTEE'S NO OBJECTION TO PROPOSED PLAN CONFIRMATION UNDER SECTION 1325

 

*ATTORNEY FEES AS PER R 2016(b) STATEMENT:
Attorney of Record: ADA CONDE*

Total Agreed: $4,000.00 Paid Pre-Petition: $4,000.00 Outstanding (Through the Plan): $0.00

 

*“TRUSTEE'S POSITION RE CONFIRMATION UNDER U.S.C. §1325

Debtor's/s' Commitment Period: © Under Median Income 36 months ™ Above Median Income 60 months §1325(b)(1}(B)
The Trustee cannot determine debtor's/s' commitment period at this time. Projected Disposable Income: $0.00

Liquidation Value: $0.00 Estimated Priority Debt: $2,935.34
If the estate were liquidated under Chapter 7, nonpriority unsecured claims would be paid approximately $0.00
With respect to the (amended) Plan date: Sep 09, 2021 (Dkt 83) Plan Base: $410,900.00

The Trustee: ™ DOES NOT OBJECT OBJECTS Plan Confirmation Gen. Uns. Approx. Dist.: 99.18 %

 

*OTHER COMMENTS / OBJECTIONS

NONE

 

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of this motion has been served via
first class mail on the same date it is filed to: the DEBTOR(S), and to her/his/their attorney throught CM-ECF notification
system.

 

/s/ Jose R. Carrion, Esq. :
eee ieee Date: September 22, 2021

PO Box 9023884, San Juan PR 00902-3884
Tel. (787)977-3535 Fax (787)977-3550

/s/ Juliel Perez, Esq.

 

Last Docket Verified: 84 Last Claim Verified: 5 cmc: NM

 
